Exhibit 10.1

 

MASTER AMENDMENT

 

THIS MASTER AMENDMENT (this “Amendment”) is dated as of March 31, 2010 (the
“Effective Date”) between JPMORGAN CHASE BANK, N.A., a national banking
association (“Chase”), SUPREME CORPORATION, a Texas corporation (“Supreme”), as
a Borrower pursuant to the Credit Agreement (as hereinafter defined) and a
Guarantor pursuant to the STBC Loan Documents (as hereinafter defined), SUPREME
TRUCK BODIES OF CALIFORNIA, INC., a California corporation (“STBC”), as a
Borrower pursuant to the STBC Reimbursement Agreement (as hereinafter defined)
and a Guarantor pursuant to the STBC Loan Documents, SUPREME/MURPHY TRUCK
BODIES, INC., a North Carolina corporation (“Murphy”), as a Borrower pursuant to
the Murphy Reimbursement Agreement (as hereinafter defined) and a Guarantor
pursuant to the Murphy Loan Documents, and SUPREME PROPERTIES EAST, INC.,
SUPREME PROPERTIES WEST, INC., SUPREME INSURANCE COMPANY, INC., SILVER CROWN,
LLC, SUPREME PROPERTIES NORTH, INC., SUPREME PROPERTIES SOUTH, INC., SUPREME
INDIANA MANAGEMENT, INC., SUPREME STB, LLC, SUPREME INDUSTRIES, INC., SUPREME
NORTHWEST, L.L.C., SUPREME CORPORATION OF TEXAS, SC TOWER STRUCTURAL LAMINATING,
INC., SUPREME MID-ATLANTIC CORPORATION, and SUPREME INDIANA OPERATIONS, INC.
(together with Supreme, STBC and Murphy, each of the foregoing are referred to
in this Amendment as a “Guarantor;” and collectively as the “Guarantors”). 
Supreme, STBC and Murphy are each sometimes referred to in this Amendment as a
“Borrower” and are collectively referred to in this Amendment as the
“Borrowers.”

 

Recitals

 

1.             Supreme and Chase are parties to that certain Credit Agreement,
dated as of December 23, 2008, as amended by an Amendment to Credit Agreement,
dated as of March 11, 2009, an Amendment to Credit Agreement, dated as of
May 12, 2009, an Amendment to Credit Agreement, dated as of September 9, 2009,
and an Amendment to Credit Agreement, dated as of dated as of November 6, 2009
(collectively, the “Credit Agreement”).

 

2.             Supreme is in default under the Credit Agreement in that Supreme
failed to maintain a minimum Adjusted EBITDA for its fiscal months ending in
November, 2009, December, 2009 and January, 2010, as required by
Section 5.2(O) of the Credit Agreement and it also failed to maintain the
minimum Tangible Net Worth required by Section 5.2(M) of the Credit Agreement
during those periods and up to the Effective Date (collectively, the “Existing
Defaults”).

 

3.             STBC and Chase (as successor to NBD Bank, N.A.) are parties to a
Reimbursement and Pledge Agreement, dated as of April 10, 1996, as amended by a
First Amendment to Reimbursement and Pledge Agreement, dated as of September 8,
1997 (collectively, the “STBC Reimbursement Agreement”).

 

4.             Murphy and Chase (as successor to Bank One, Indiana, N.A.) are
parties to a Reimbursement and Pledge Agreement, dated as of October 11, 2000
(the “Murphy Reimbursement Agreement”).

 

--------------------------------------------------------------------------------


 

5.             The Borrowers have requested that Chase waive the Existing
Defaults, and amend and modify the Credit Agreement, STBC Reimbursement
Agreement, and Murphy Reimbursement Agreement, all as provided in this
Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, Chase,
the Borrowers and the Guarantors agree as follows:

 

1.             Definitions.  Except as otherwise expressly stated in this
Amendment, all terms used in this Amendment that are defined in the Credit
Agreement and that are not otherwise defined in this Amendment, shall have the
same meanings in this Amendment as are ascribed to them in the Credit Agreement.

 

2.             Amendments to the Credit Agreement.  Effective as of the
Effective Date, the Credit Agreement is amended as follows:

 

(a)           New Definitions.  The following new definitions are added to
Section 2.1 of the Credit Agreement as new subsections EE, FF, GG and HH:

 

“EE.        “Adjusted EBITDA” means, with respect to any fiscal period of the
Supreme Industries, Inc. and its consolidated Subsidiaries, their consolidated
net income (or net loss) plus (a) interest expense, (b) depreciation expense,
(c) amortization expense, (d) income tax expense, and (e) non-cash non-recurring
expenses (in each case only to the extent deducted in determining such
consolidated net income (or net loss) for such period and without duplication),
and minus (f) non-cash non-recurring income, and (g) extraordinary gains (in
each case only to the extent included in determining such consolidated net
income (or net loss) for such period and without duplication).  Adjusted EBITDA
shall be calculated on a consolidated basis in accordance with generally
accepted accounting principles.

 

FF.          “Business Plan” means a revised business plan and revised financial
projections for the Borrower and its consolidated Subsidiaries for their fiscal
year 2010 ending December 25, 2010, including fiscal monthly cash flow and
collateral projections.

 

GG.         “Consultant” means Fort Dearborn Partners, Inc.

 

HH.         “Minimum Required EBITDA Schedule” means the Minimum Required EBITDA
Schedule attached to this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)           Addition of New Section 4.13. The Credit Agreement is amended to
add the following new Section 4.13:

 

“4.13      Real Estate.  Not later than May 1, 2010, the Borrower shall, and
shall cause each of its Subsidiaries to, deliver to the Bank duly executed and
acknowledged mortgages or deeds of trust, as requested by the Bank, with respect
to all real estate owned in fee simple by the Borrower or any of its
Subsidiaries, which mortgages and deeds of trust shall grant the Bank a first
priority mortgage lien on the subject real estate and all improvements and other
interests therein (excepting only other existing mortgage liens in favor of the
Bank) and shall otherwise be in form and substance acceptable to the Bank in its
sole discretion (each a “Required Mortgage”).  Each Required Mortgage shall
secure payment of all of the obligations of the mortgagor executing such
Required Mortgage to the Bank, whether such obligations now exist or hereafter
arise, are direct or indirect, or are owed by such mortgagor as a borrower, a
letter of credit account party or a guarantor.  The Borrowers and its
Subsidiaries shall duly execute and deliver such further instruments and perform
or cause to be performed such further acts as may be necessary or proper in the
reasonable opinion of the Bank to provide to the Bank the security and
collateral intended to be provided by the Required Mortgages.”

 

(c)           Addition of New Section 4.14.  The Credit Agreement is amended to
add the following new Section 4.14:

 

“4.14      Business Plan.  Not later than April 15, 2010, the Borrower shall
deliver to the Bank the Business Plan prepared by the Borrower and the
Consultant, and not later than May 1, 2010, the Borrower and the Consultant
shall meet with the Bank at the offices of the Borrower in Goshen, Indiana to
review comprehensively and discuss the Business Plan, with the Consultant at
this meeting (a) providing to the Bank its assurances and qualifications
respecting the adequacy and reasonableness of the assumptions upon which the
Business Plan is based and respecting the reasonableness of (and sensitivity of)
the projections in the Business Plan, (b) identifying those elements of the
Business Plan which are critical to achievement of the projected net income and
cash flows, and (c) discussing the Business Plan in all other respects
reasonably requested by the Bank.”

 

(d)           Amendment to Section 5.2(M).  Section 5.2(M) of the Credit
Agreement is amended, and as so amended, restated to read as follows:

 

“M.         Tangible Net Worth.  Beginning on April 1, 2010 and at all times
thereafter, permit the Tangible Net Worth of Supreme Industries, Inc. and its
Subsidiaries on a consolidated basis to be less than $64,000,000.”

 

3

--------------------------------------------------------------------------------


 

(e)           Amendment to Section 5.2(O).  Section 5.2(O) of the Credit
Agreement is amended, and as so amended, restated to read as follows:

 

“O.          Adjusted EBITDA.  Beginning with the Test Period ending on
April 24, 2010, and thereafter as of the close of each successive Test Period,
permit the Adjusted EBITDA of Supreme Industries, Inc. and its consolidated
Subsidiaries for any Test Period to be less than the Minimum Required EBITDA for
such Test Period.  As used in this Section 5.2(O):  (i) the term “Minimum
Required EBITDA” means, with respect to each Test Period, the amount set forth
under the column on the table set forth on the Minimum Required EBITDA Schedule
entitled “Minimum Required EBITDA” that corresponds to such Test Period; and
(ii) the term “Test Period” means the two fiscal month period identified under
the column on the table set forth on the Minimum Required EBITDA Schedule
entitled “Test Period.””

 

(f)            Addition of Minimum EBITDA Schedule.  The Credit Agreement is
amended so that Exhibit A attached to this Amendment is added and attached to
the Credit Agreement as the “Minimum Required EBITDA Schedule.”

 

3.             Amendments of the STBC Reimbursement Agreement.  Effective as of
the Effective Date, the STBC Reimbursement Agreement is amended as follows:

 

(a)           Deletion of Financial Covenants and Negative Covenant regarding
the Supreme Credit Agreement.  Sections 5.2.15 and 5.2.16 of the STBC
Reimbursement Agreement are deleted in their entirety.

 

(b)           Addition of Default. Section 7 of the STBC Reimbursement Agreement
is amended as follows:  (i) the word “or” appearing at the end of
Section 7(n) of the STBC Reimbursement Agreement is deleted; (ii) the
grammatical period at the end of Section 7(o) of the STBC Reimbursement
Agreement is deleted and replaced with “; or”; and (iii) the following new
Section 7(p) is added to the STBC Reimbursement Agreement:

 

“(p)         any event of default or default shall occur under or respecting
(i) any agreement between the Bank and Supreme Industries, Inc., (ii) any
agreement between the Bank and or Supreme Corporation, or (iii) any agreement
between the Bank and any other Affiliate of the Borrower.”

 

4.             Amendments of the Murphy Reimbursement Agreement.  Effective as
of the Effective Date, the Murphy Reimbursement Agreement is amended as follows:

 

(a)           Deletion of Financial Covenants.  Sections 5.2.18, 5.2.19, 5.2.20,
and 5.2.21 of the Murphy Reimbursement Agreement are deleted in their entirety.

 

(b)           Addition of Default. Section 7 of the Murphy Reimbursement
Agreement is amended as follows:  (i) the word “or” appearing at the end of
Section 7(o) of the Murphy Reimbursement Agreement is deleted; (ii) the
grammatical period at the end of Section 7(r) of

 

4

--------------------------------------------------------------------------------


 

the Murphy Reimbursement Agreement is deleted and replaced with “; or”; and
(iii) the following new Section 7(s) is added to the Murphy Reimbursement
Agreement:

 

“(s)         any event of default or default shall occur under or with respect
to (i) any agreement between the Bank and Supreme Industries, Inc., (ii) any
agreement between the Bank and or Supreme Corporation, or (iii) any agreement
between the Bank and any other Affiliate of the Borrower.”

 

5.             Waiver of Existing Defaults.

 

(a)           Subject to the other terms of this Amendment, including, without
limitation, the full satisfaction of all conditions precedent set forth in
Section 8 hereof, Chase waives the Existing Defaults.  The waiver set forth in
this Section 5(a) is a one-time waiver, and with respect to the covenants
contained in Sections 5.2(M) and 5.2(O) of the Credit Agreement applies only to
the failure to maintain the required minimum Tangible Net Worth on or prior to
the Effective Date or to achieve the required Adjusted EBITDA for any fiscal
period ending on or prior to the Effective Date.  The waiver set forth in this
Section 5(a) shall not be deemed to be a waiver by Chase of any other default by
Supreme under the Credit Agreement or any of the Related Documents, now existing
or hereafter occurring, including any further default of any of the financial
covenants set forth in Sections 5.2(M) and 5.2(O) of the Credit Agreement.

 

(b)           Subject to the other terms of this Amendment, including without
limitation, the full satisfaction of all conditions precedent set forth in
Section 8 hereof, Chase waives any non-compliance by STBC with the covenants set
forth in Sections 5.2.15 and 5.2.16 of the STBC Reimbursement Agreement which
occurred on or prior to the Effective Date.  The waiver set forth in this
Section 5(b) shall not be deemed to be a waiver by Chase of any other default or
event of default under the STBC Reimbursement Agreement or any of the STBC Loan
Documents now existing or hereafter occurring, including any default occurring
under or pursuant to Section 7(p) of the STBC Reimbursement Agreement.  As used
in this Amendment, the term “STBC Loan Documents” means the agreements,
documents and instruments that are defined in the STBC Reimbursement Agreement
as the “Loan Documents.”

 

(c)           Subject to the other terms of this Amendment, including, without
limitation, the full satisfaction of all conditions precedent set forth in
Section 8 hereof, Chase waives any non-compliance by Murphy with the covenants
set forth in Sections 5.2.18, 5.2.19, 5.2.20, and 5.2.21 of the Murphy
Reimbursement Agreement which occurred on or prior to the Effective Date.  The
waiver set forth in this Section 5(c) shall not be deemed to be a waiver by
Chase of any other default or event of default Murphy under the Murphy
Reimbursement Agreement or any of the Murphy Loan Documents now existing or
hereafter occurring, including any default occurring under or pursuant to
Section 7(s) of the Murphy Reimbursement Agreement.  As used in this Amendment,
the term “Murphy Loan Documents” means the agreements, documents and instruments
that are defined in the Murphy Reimbursement Agreement as the “Loan Documents.”

 

5

--------------------------------------------------------------------------------


 

6.             Representations and Warranties.  Each Borrower represents and
warrants to Chase as follows:

 

(a)           (i)            The execution, delivery and performance of this
Amendment and all agreements and documents delivered pursuant hereto by such
Borrower have been duly authorized by all necessary corporate action and do not
and will not violate any provision of any law, rule, regulation, order,
judgment, injunction, or writ presently in effect applying to such Borrower, or
its articles of incorporation or by-laws, or result in a breach of or constitute
a default under any material agreement, lease or instrument to which such
Borrower is a party or by which it or any of its properties may be bound or
affected; (ii) no authorization, consent, approval, license, exemption or filing
of a registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by such Borrower of this Amendment and all agreements and documents
delivered pursuant hereto; and (iii) this Amendment and all agreements and
documents delivered pursuant hereto by such Borrower are the legal, valid and
binding obligations of such Borrower, as a signatory thereto, and enforceable
against such Borrower in accordance with the terms thereof.

 

(b)           After giving effect to the waivers granted in Section 5 of this
Amendment, no default or event of default will exist as of the Effective under
(i) the Credit Agreement or any of the other Related Documents, (ii) the STBC
Reimbursement Agreement or any of the STBC Loan Documents, or (iii) the Murphy
Reimbursement Agreement or any of the Murphy Loan Documents.

 

(c)           The representations and warranties contained in each of the Credit
Agreement, the STBC Reimbursement Agreement, and the Murphy Reimbursement
Agreement are true and correct in all material respects as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).

 

(d)           The Borrowers and the Guarantors acknowledge and agree that the
financial statements delivered to Chase pursuant to Section 4.5(A) and 4.5(B) of
the Credit Agreement are intended to and shall be the consolidated financial
statements of Supreme Industries, Inc. and its Subsidiaries (rather than of
Supreme and its Subsidiaries) and that Chase, the Borrowers and the Guarantors
have at all times acted in accordance with and in reliance upon such intention.

 

7.             Consent and Representations of the Guarantors.  Each Guarantor
covenants, represents and warrants to Chase as follows:

 

(a)           such Guarantor, by its execution of this Amendment, expressly
consents to the execution, delivery and performance by the Borrowers, the other
Guarantors and Chase of this Amendment and all agreements, instruments and
documents to be delivered pursuant hereto;

 

6

--------------------------------------------------------------------------------


 

(b)           such Guarantor agrees that neither the provisions of this
Amendment nor any action taken or not taken in accordance with the terms of this
Amendment shall constitute a termination, extinguishment, release, or discharge
of any of such Guarantor’s obligations under its respective guaranty or
guaranties listed in Exhibit B to this Amendment or any other guaranty executed
by such Guarantor in favor of Chase (each of all of these guaranties, as the
same has been and may hereafter be amended and/or restated from time to time and
at any time, being called a “Guaranty”) or provide a defense, set-off, or
counterclaim to it with respect to any of such Guarantor’s obligations under its
Guaranty or any other Related Documents, STBC Loan Documents or Murphy Loan
Documents;

 

(c)           such Guarantor’s Guaranty is in full force and effect and is a
valid and binding obligation of such Guarantor; and

 

(d)           this Amendment is the legal, valid, and binding obligation of such
Guarantor, and enforceable against such Guarantor in accordance with its terms.

 

8.             Conditions.  The obligation of Chase to execute and to perform
this Amendment shall be subject to full satisfaction of the following conditions
precedent on or before the Effective Date:

 

(a)           This Amendment shall have been duly executed by the Borrowers and
the Guarantors, and delivered to Chase.

 

(b)           The Borrowers shall have paid all costs and expenses incurred by
Chase in connection with the Existing Defaults and in the negotiation,
preparation and closing of this Amendment and the other documents, instruments
and agreements to be executed and delivered pursuant hereto, including the
reasonable fees and out-of-pocket expenses of Baker & Daniels LLP, special
counsel to Chase.

 

9.             No Counterclaims/Security/Release.  EACH OF THE BORROWERS AND
THE  GUARANTORS (EACH INDIVIDUALLY REFERRED TO AS AN “OBLIGOR” AND COLLECTIVELY
REFERRED TO AS THE “OBLIGORS”), FOR THEMSELVES AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASING PARTIES”),
JOINTLY AND SEVERALLY RELEASES AND DISCHARGES CHASE AND ITS OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS, LEGAL REPRESENTATIVES, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, DAMAGES, CAUSES OF ACTION, AND AFFIRMATIVE DEFENSES WHICH ANY OF THE
RELEASING PARTIES HAS ASSERTED OR CLAIMED OR MIGHT NOW OR HEREAFTER ASSERT OR
CLAIM AGAINST ALL OR ANY OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN,
ARISING OUT OF, RELATED TO OR IN ANY WAY CONNECTED WITH OR BASED UPON ANY ACT,
OMISSION, CIRCUMSTANCE, AGREEMENT, LOAN, EXTENSION OF CREDIT, TRANSACTION,
TRANSFER, PAYMENT, EVENT, ACTION, OR OCCURRENCE RELATED TO THE LIABILITIES, THE
RELATED DOCUMENTS, OR

 

7

--------------------------------------------------------------------------------


 

ANY TRANSACTION CONTEMPLATED THEREBY BETWEEN OR INVOLVING ANY OBLIGOR OR ANY OF
THE PROPERTY OF ANY OBLIGOR, AND ALL OR ANY OF THE RELEASED PARTIES AND WHICH
WAS MADE OR EXTENDED OR WHICH OCCURRED AT ANY TIME OR TIMES PRIOR TO THE
EFFECTIVE DATE.

 

10.           Binding on Successors and Assigns.  All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

 

11.           Governing Law; Entire Agreement; Survival; Miscellaneous.  This
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Indiana applicable to contracts made
and to be performed entirely within such state and without giving effect to its
choice or conflicts of laws principles.  This Amendment constitutes and
expresses the entire understanding between the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written.  All covenants, agreements, undertakings, representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment.  Each of the Credit Agreement, the STBC Reimbursement Agreement,
and the Murphy Reimbursement Agreement, as amended by this Amendment, remains in
full force and effect.

 

12.           Amendment of Other Documents.

 

(a)           All references to the Credit Agreement in the other Related
Documents shall mean the Credit Agreement, as modified and amended by this
Amendment and as it may be further amended, modified, extended, renewed,
supplemented and/or restated from time to time and at any time.  The other
Related Documents are hereby modified and amended to the extent necessary to
conform them to, or to cause them to accurately reflect, the terms of the Credit
Agreement, as modified by this Amendment.  Except as otherwise expressly
provided in this Amendment, all of the terms and provisions of the Credit
Agreement and the other Related Documents, as modified and amended by this
Amendment, remain in full force and effect and fully binding on the parties
thereto and their respective successors and assigns.

 

(b)           All references to the STBC Reimbursement Agreement in the other
STBC Loan Documents shall mean the STBC Reimbursement Agreement, as modified and
amended by this Amendment and as it may be further amended, modified, extended,
renewed, supplemented and/or restated from time to time and at any time.  The
other STBC Loan Documents are hereby modified and amended to the extent
necessary to conform them to, or to cause them to accurately reflect, the terms
of the STBC Reimbursement Agreement, as modified by this Amendment.  Except as
otherwise expressly provided in this Amendment, all of the terms and provisions
of the STBC Reimbursement Agreement and the other STBC Loan Documents, as
modified and amended by this Amendment, remain in full force and effect and
fully binding on the parties thereto and their respective successors and
assigns.

 

8

--------------------------------------------------------------------------------


 

(c)           All references to the Murphy Reimbursement Agreement in the other
Murphy Loan Documents shall mean the Murphy Reimbursement Agreement, as modified
and amended by this Amendment and as it may be further amended, modified,
extended, renewed, supplemented and/or restated from time to time and at any
time.  The other Murphy Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Murphy Reimbursement Agreement, as modified by this Amendment. 
Except as otherwise expressly provided in this Amendment, all of the terms and
provisions of the Murphy Reimbursement Agreement and the other Murphy Loan
Documents, as modified and amended by this Amendment, remain in full force and
effect and fully binding on the parties thereto and their respective successors
and assigns.

 

13.           Further Assurances.  The Borrowers and the Guarantors shall duly
execute and deliver, or cause to be executed and delivered, such further
instruments and perform or cause to be performed such further acts as may be
necessary or proper in the reasonable opinion of Chase to carry out the
provisions and purposes of this Amendment.

 

14.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.  In the event any party
executes and delivers this Amendment via facsimile, such party hereby agrees
that for the purposes of enforcement and all applicable statutes, laws and
rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this Amendment;
(ii) the facsimile of this Amendment shall constitute a writing signed by such
party; and (iii) the facsimile of this Amendment shall constitute an original of
and best evidence of this Amendment.

 

15.           Recitals Incorporated.  Chase, the Borrowers, and the Guarantors
agree that the Recitals set forth in this Amendment are true and correct.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES 10 through 14]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

Vice President

 

 

 

(“Chase”)

 

 

 

SUPREME CORPORATION

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(“Supreme” and a “Borrower” and a “Guarantor”)

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(“STBC” and a “Borrower” and a “Guarantor”)

 

 

 

SUPREME/MURPHY TRUCK BODIES, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(“Murphy” and a “Borrower” and a “Guarantor”)

 

10

--------------------------------------------------------------------------------


 

 

SUPREME PROPERTIES EAST, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME PROPERTIES WEST, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME INSURANCE COMPANY, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SILVER CROWN, LLC

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME PROPERTIES NORTH, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

11

--------------------------------------------------------------------------------


 

 

SUPREME PROPERTIES SOUTH, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME INDIANA MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME STB, LLC

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

12

--------------------------------------------------------------------------------


 

 

SUPREME NORTHWEST, L.L.C.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME CORPORATION OF TEXAS

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

 

(a “Guarantor”)

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME MID-ATLANTIC CORPORATION

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

 

 

SUPREME INDIANA OPERATIONS, INC.

 

 

 

 

 

By:

 

 

 

                                ,

 

 

 

(a “Guarantor”)

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MINIMUM REQUIRED EBITDA SCHEDULE

 

Test Period

 

Minimum Required EBITDA

 

The fiscal period beginning February 21, 2010 through and including April 24,
2010

 

$

1,862,000

 

The fiscal period from and including March 28, 2010 through and including May
22, 2010

 

$

1,890,000

 

The fiscal period from and including April 25, 2010 through and including June
26, 2010

 

$

1,481,000

 

The fiscal period from and including May 23, 2010 through and including July 24,
2010

 

$

1,602,000

 

The fiscal period from and including June 27, 2010 through and including August
21, 2010

 

$

1,862,000

 

The fiscal period from and including July 25, 2010 through and including
September 25, 2010

 

$

1,816,000

 

The fiscal period from and including August 22, 2010 through and including
October 23, 2010

 

$

1,319,000

 

The fiscal period from and including September 26, 2010 through and including
November 20, 2010

 

$

892,000

 

The fiscal period from and including October 24, 2010 through and including
December 25, 2010

 

$

627,000

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Continuing Guaranty, dated August 11, 2008, executed by Supreme Properties
East, Inc. in favor of JPMorgan Chase Bank, N.A. (“Chase”).

 

Continuing Guaranty, dated August 11, 2008, executed by Supreme Properties
West, Inc. in favor of Chase

 

Continuing Guaranty, dated August 11, 2008, executed by Supreme Insurance
Company, Inc. in favor of Chase

 

Continuing Guaranty, dated August 11, 2008, executed by Silver Crown, LLC in
favor of Chase

 

Continuing Guaranty, dated August 11, 2008, executed by Supreme Properties
North, Inc. in favor of Chase

 

Continuing Guaranty, dated August 11, 2008, executed by Supreme Properties
South, Inc. in favor of Chase

 

Continuing Guaranty, dated October 25, 2006, executed by Supreme Indiana
Management, Inc. in favor of Chase

 

Continuing Guaranty, dated January 5, 2004, executed by Supreme STB Corporation
(now legally named Supreme STB, LLC) in favor of Chase (as successor to Bank
One, NA)

 

Continuing Guaranty, dated January 5, 2004, executed by Supreme Industries, Inc.
in favor of Chase (as successor to Bank One, NA)

 

Continuing Guaranty, dated March 19, 2004, executed by Supreme Northwest, L.L.C.
in favor of Chase (as successor to Bank One, NA)

 

Continuing Guaranty, dated June 1, 2002, executed by Supreme Corporation of
Texas in favor of Chase (as successor to Bank One, Indiana, N.A.)

 

Continuing Guaranty, dated June 1, 2002, executed by SC Tower Structural
Laminating, Inc., in favor of Chase (as successor to Bank One, Indiana, N.A.)

 

Continuing Guaranty, dated June 1, 2002, executed by Supreme/Murphy Truck
Bodies, Inc. in favor of Chase (as successor to Bank One, Indiana, N.A.)

 

Continuing Guaranty, dated June 1, 2002, executed by Supreme Mid-Atlantic
Corporation in favor of Chase (as successor to Bank One, Indiana, N.A.)

 

15

--------------------------------------------------------------------------------


 

Continuing Guaranty, dated June 1, 2002, executed by Supreme Truck Bodies of
California, Inc. in favor of Chase (as successor to Bank One, Indiana, N.A.)

 

Continuing Guaranty, dated June 1, 2002, executed by Supreme Indiana Operations
L.P. (now legally named Supreme Indiana Operations, Inc.) in favor of Chase (as
successor to Bank One, Indiana, N.A.)

 

First Replacement Unlimited Continuing Guaranty, dated September 8, 1997,
executed by Supreme Industries, Inc. in favor of Chase (as successor to NBD
Bank, N.A.)

 

First Replacement Unlimited Continuing Guaranty, dated September 8, 1997,
executed by Supreme Corporation of Texas in favor of Chase (as successor to NBD
Bank, N.A.)

 

First Replacement Unlimited Continuing Guaranty, dated September 8, 1997,
executed by Supreme Corporation in favor of Chase (as successor to NBD Bank,
N.A.)

 

First Replacement Unlimited Continuing Guaranty, dated September 8, 1997,
executed by Supreme Mid-Atlantic Corporation in favor of Chase (as successor to
NBD Bank, N.A.)

 

First Replacement Unlimited Continuing Guaranty, dated September 8, 1997,
executed by Supreme Murphy Truck Bodies, Inc. in favor of Chase (as successor to
NBD Bank, N.A.)

 

16

--------------------------------------------------------------------------------